Case 1:21-cv-00685-AJT-TCB Document 6 Filed 06/11/21 Page 1 of 1 PageID# 113




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

FRANCISCO MENDOZA,                  )
MIGUEL MARTINEZ AND                 )
KEVIN RODRIGUEZ, individually and on)
                                    )
behalf of all others similarly situated,
                                    )
            Plaintiffs,             )
                                    )
v.                                  )                Civil Action No. 1:21-cv-685 (AJT/TCB)
                                    )
CARDINAL MULTI                      )
SERVICES LLC, et al.,               )
                                    )
            Defendants.             )
____________________________________)

                                             ORDER

       It is hereby

       ORDERED that the hearing on the Motion for Conditional Collective Action

Certification and Court-Facilitated Notice [Doc. No. 3], presently scheduled for Friday, July 2,

2021, at 10:00 a.m., be, and the same hereby is, CONTINUED to Wednesday, July 14, 2021, at

10:00 a.m., to be held in court.

       The Clerk is directed to forward a copy of this Order to all counsel of record.




June 11, 2021
Alexandria, Virginia
